DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 and 14-20 of prior U.S. Patent No. 10,666198.  This is a statutory double patenting rejection.
Claim 12 in U.S. Patent No. 10,666198 appears to have been derived from merging original base claim 12 with original dependent claim 13 of application 15/590,091.  Original base claim 12 and original dependent claim 13 of application 15/590,091 are identical to base claim 12 and dependent claim 13 of the present application.  Therefore, claim 12 in U.S. Patent No. 10,666198 and the combination of base 
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument is
an anticipation rejection cannot be maintained by citing different embodiments disclosed in a reference. In Ex parte Cucerzan, the Patent Trial and Appeal Board found claims were not anticipated when multiple distinct embodiments of a prior art reference were used to show prior invention. In doing so, the PT AB stated: "Because of the Examiner's reliance on multiple distinct embodiments in [the prior art], we are in accord with the Appellant that the elements of the claimed invention are not identically shown in the reference, arranged as they are in the claims."3 
The Federal Circuit agrees: "it is not enough that the prior art reference discloses part of the claimed invention, which an ordinary artisan might supplement to make the whole, or that it includes multiple, distinct teachings that the artisan might somehow combine to achieve the claimed invention."4 Thus, a prior art reference does not anticipate if different embodiments are cited for showing anticipation. 
In the present case, the anticipation rejection is not based on two different embodiments. Instead, the two cited portions of London are more distinct than two different embodiments. Here, one portion is a description of the prior art, and the other portion is a preferred embodiment. And no connection between these two portions of London has been established in the reference or the Office Action. Based on the holdings by the PTAB and the Federal Circuit, these cited portions of London are insufficient for anticipation. As such, claim 12 is not anticipated and claims 15 and 16 are also not anticipated.
This is not persuasive because the following citations to the salient portions of the prior art reference will disclose to even a casual observer, having reviewed the cited paragraphs of London, that the embodiment of FIG. 7 has a self-referencing chain of backgrounding information and references. 
and having a modicum of art-related gumption, as would reasonably be expected from anyone, let alone one having a reasonable semblance of ordinary skill in the art, and especially in consideration before the effective filing date of the invention, and as would be most keenly and acutely aware in the following links within the cited lineal portions of the prior art reference, wherein it is disclosed that:
FIG. 7:
[i]n this figure, a bipolar driver 740 generates single and/or multi-cycle signals similar to the generators discussed in FIGS. 3 and 4 above.  (¶ [0034], lines 4-6)
from cited FIG. 4:
 [a]s previously mentioned, FIGS. 2 and 6 respectively illustrate typical Fast Fourier Transform (FFT) of the generated signals at the output of the prior art system 100 shown in FIG. 1 and the preferred embodiment configured as the system shown in FIG. 4.  (¶ [0033], lines 1-5)
from cited FIG. 1:
 [a]s shown in FIG. 2, the frequency spectrum of these outputs 140, 141 and 142 . . .  (¶ [0027], lines 9-10)
from cited FIG. 1:
FIG. 1 illustrates an exemplary prior art system.  (¶ [0027], line 1)
As may, and most readily be seen, the above portions of the cited art reference, namely London, disclose, by way of what is commonly known in the art as "background breadcrumbs" that concisely and cohesively stich a basis within the cited portions of the reference, as to a background for a more complete understanding of FIG. 7, and as provided within the reference itself.
Accordingly, a single reference, namely London, in a single embodiment, namely FIG. 7, buttressed by a chain of backgrounding figures and disclosures within said same singular reference, are cohesive in support of an anticipatory rejection of claims 12, 15, and 16; as below detailed.
MERE ALLEGATION OF PATENTABILITY
In further response to Applicant's arguments, 37 CFR § 1.111 (b) states, "[t]he reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  . . . 
A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." 

Applicant further argues 
The Office Action cites FIGs. 2, 4, 7, and 9 of Ricketts for disclosing the pulse recirculating circuit electrically coupled with the high voltage input and the antenna. Claim 1 also recites that the claimed device includes both a pulse recirculating circuit and a nonlinear transmission line as part of the same circuit. These figures, however, do not disclose the claimed pulse recirculating circuit. Instead, FIG. 2 and FIG. 4 show a nonlinear transmission line. But there is nothing in these figures or the related descriptions describing a pulse recirculating circuit working with a nonlinear transmission line.
FIG. 7 shows a nonlinear transmission line coupled with a termination 54. Again, the figure does not show a pulse recirculating circuit in addition to the nonlinear transmission line.
FIG. 9 is a block diagram of a nonlinear amplifier/filter apparatus with bias adjust circuitry. Yet, like the previous figures the figure does not show a pulse recirculating circuit as recited in claim 1.  (Response, page 10, lines 9-21)
This is not persuasive because claim 1 requires:
the pulse recirculating circuit comprising: 
a diode; 
a low pass filter; and 
a delay line.  (Claim 1, lines 10-13)
Ricketts discloses, in FIG. 4, diodes 34, filter 50, and buffers 58A and 58B; which are interpreted to induce delay within the closed "loop of nonlinear transmission line" and accordingly, disclose in the aggregate the "the pulse recirculating circuit."  Ricketts refers to this structure as a soliton and discloses that "a soliton could conceivably circulate endlessly in the loop of nonlinear transmission line"  (¶ [0028]).  Therefore, Ricketts discloses a nonlinear pulse oscillator and soliton structure that circulates pulses in a loop with a nonlinear transmission line  (¶ [0003]); as required in claim 1.
Applicant further argues 
In addition, in claim 1, the pulse recirculating circuit is coupled with the high voltage input and the antenna wherein unradiated energy from the antenna is directed through the pulse recirculating circuit to the nonlinear transmission line with a delay of less than 500 ns. None of the cited figures show such pulse recirculating circuit coupled with both the high voltage input and the antenna with unradiated energy from the antenna is directed through the pulse recirculating circuit to the nonlinear transmission line with a delay of less than 500 ns.
London discloses a high voltage input ("a high voltage unipolar pulse pump generator 122"), the antenna ("an antenna array or sub-array 120") , and the nonlinear transmission line ("NLTLs 114" [nonlinear transmission line],  FIG. 1;  ¶ [0027],  ¶ [0034]).  And, 
It should be noted that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). That is, "Apparatus claims cover what a device is, not what a device does."
Therefore, reciting “the antenna with unradiated energy from the antenna is directed through the pulse recirculating circuit to the nonlinear transmission line with a delay of less than 500 ns” does not further distinguish from the antenna and closed loop of nonlinear transmission line disclosed above in London in view of Ricketts.  As long as the prior art teaches an apparatus capable of performing the functions recited, the prior art meets the claim language.  The applicant is respectfully advised to positively recite the structure in terms of what elements perform the recited functions as opposed to relying on functional recitations alone.  
In the Claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2011/0235742 to London et al. (London).
As to Claim 12:
London discloses, in FIGs. 1, 2, 4, and 7:
a method comprising: 
pulsing a high voltage pulser (122) to produce a first pulse that has a voltage greater than 5 kV and a pulse width less than 100 ns (102;  ¶ [0027]); 
radiating a first plurality of electromagnetic radiation pulses (120, 770;  ¶ [0027],  ¶ [0034]) from the first pulse at a frequency greater than 100 MHz (120, 770;  ¶ [0027],  ¶ [0034]); 
pulsing the high voltage pulser to produce a second pulse that has a voltage greater than 5 kV and a pulse width less than 100 ns (120, 770;  ¶ [0027],  ¶ [0034]); and  
radiating a second plurality of electromagnetic radiation pulses from the second pulse at a frequency greater than 100 MHz (120, 770;  ¶ [0027],  ¶ [0034]).  
As to Claim 15:
London further discloses, in FIGs. 1, 2, 4, and 7:
wherein the first plurality of electromagnetic radiation pulses is radiated from an antenna (120, 770;  ¶ [0027],  ¶ [0034]).  
As to Claim 16:
London further discloses, in FIGs. 1, 2, 4, and 7:
wherein the first plurality of electromagnetic radiation pulses radiates about a voltage greater than 5 kV (¶ [0027],  ¶ [0034]); and 
wherein the second plurality of electromagnetic radiation pulses radiate about a voltage greater than 5kV (¶ [0027],  ¶ [0034]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over London, as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2006/0114550 to Ricketts et al. (Ricketts).
As to Claim 1:
London discloses, in FIGs. 1, 2, 4, and 7:
a high frequency electromagnetic radiation generation device comprising: 
a high voltage input (122) configured to receive electrical pulses having a first peak voltage that is greater than 5 kV (102;  ¶ [0027]); 
a nonlinear transmission line (114) electrically coupled with the high voltage input (¶ [0027]); 
an antenna (120, 770) electrically coupled with the nonlinear transmission line that radiates electromagnetic radiation at a frequency greater than 100 MHz about a voltage greater than 5 kV (¶ [0027],  ¶ [0034]); and . . . 
However, London is not used to disclose:
 . . . a pulse recirculating circuit electrically coupled with the high voltage input and the antenna, the pulse recirculating circuit comprising: 
a diode; 
a low pass filter; and 
a delay line; 
wherein unradiated energy from the antenna is directed through the pulse recirculating circuit to the nonlinear transmission line with a delay of less than 500 ns.  
Ricketts discloses, in FIGs. 2, 4, 7, and 9:
 . . . a pulse recirculating circuit (50, 52, 58A, 58B) electrically coupled with the high voltage input and the antenna (disclosed above in London as 122 and 140;  and herein as input at first 62 and output at last 62), the pulse recirculating circuit comprising: 

Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the HIGH POWER PULSE GENERATOR, disclosed by London; by incorporating the NONLINEAR PULSE OSCILLATOR, disclosed by Ricketts; in order to provide to provide a self-adjusting gain as a function of an average voltage of the oscillator signal, to provide a pulse waveform having a desired target amplitude (Ricketts; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the nonlinear transmission line comprises a plurality of circuit elements that include a nonlinear semiconductor junction capacitance device and an inductor.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the nonlinear transmission line comprises a plurality of circuit elements that include a nonlinear semiconductor junction capacitance device and an inductor (32, 34;  ¶ [0024] - ¶ [0025]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the nonlinear transmission line comprises a nonlinear transmission line selected from the group consisting of a gyromagnetic nonlinear transmission line, a ferrite based nonlinear transmission line, lumped element nonlinear transmission line, a parallel plate segmented nonlinear transmission line, and a magnetic lumped element nonlinear transmission line.  
Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the nonlinear transmission line comprises a nonlinear transmission line selected from the group consisting of a gyromagnetic nonlinear transmission line, a ferrite based nonlinear transmission line, lumped element nonlinear transmission line (¶ [0024] - ¶ [0025],  ¶ [0029] - ¶ [0033]), a parallel plate segmented nonlinear transmission line, and a magnetic lumped element nonlinear transmission line.  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the antenna has an impedance less than about 300 Ohms.  
London discloses the claimed invention except for "wherein the antenna has an impedance less than about 300 Ohms."  It would have been obvious to anyone having ordinary skill in the art before the effective filing date of the invention to have determined an optimal value of the impedance of an antenna in a high frequency electromagnetic radiation generation device to be less than about 300 Ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
As to Claim 5:
London discloses, in FIGs. 1, 2, 4, and 7:
a high frequency electromagnetic radiation generation device comprising: 
a high voltage input (122) configured to receive electrical pulses having a first peak voltage that is greater than 5 kV (102;  ¶ [0027]); 
a nonlinear transmission line (114) electrically coupled with the high voltage input (¶ [0027]); 
a high voltage output (140) electrically coupled with the nonlinear transmission line that radiates electromagnetic radiation (120, 770;  ¶ [0027],  ¶ [0034]) at a frequency greater than 100 MHz about a voltage greater than 5 kV (¶ [0027],  ¶ [0034]); and . . . 
London is not used to disclose:
 . . . a pulse recirculating circuit electrically coupled with the high voltage input and the high voltage output, 
the pulse recirculating circuit configured to direct unradiated energy from the high voltage output to the nonlinear transmission line.  
Ricketts discloses, in FIGs. 2, 4, 7, and 9:
 . . . a pulse recirculating circuit (50, 52, 58A, 58B) electrically coupled with the high voltage input and the high voltage output (disclosed above in London as 122 and 140;  and herein as input at first 62 and output at last 62), 
the pulse recirculating circuit configured to direct unradiated energy from the high voltage output to the nonlinear transmission line (¶ [0029] - ¶ [0033]).  
Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the HIGH POWER PULSE GENERATOR, disclosed by London; by incorporating the NONLINEAR PULSE OSCILLATOR, disclosed by Ricketts; in order to provide to provide a self-adjusting gain as a function of an average voltage of the oscillator signal, to provide a pulse waveform having a desired target amplitude (Ricketts; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the pulse recirculating circuit comprises a filter.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the pulse recirculating circuit comprises a filter (50;  ¶ [0029]).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the pulse recirculating circuit comprises at least one diode.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the pulse recirculating circuit comprises at least one diode (34;  ¶ [0029] - ¶ [0033]).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the pulse recirculating circuit comprises a transmission line.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the pulse recirculating circuit comprises a transmission line (30A;  ¶ [0029] - ¶ [0033]).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the transmission line comprises a delay line that introduces a delay of less than 500 ns in a pulse traveling through the pulse recirculating circuit.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the transmission line comprises a delay line (58A, 58B) that introduces a delay of less than 500 ns in a pulse traveling through the pulse recirculating circuit (¶ [0029] - ¶ [0033]).  
Ricketts discloses the claimed invention except for "that introduces a delay of less than 500 ns in a pulse traveling through the pulse recirculating circuit."  It would have been obvious to anyone having ordinary skill in the art before the effective filing date of the invention to have determined an optimal value of delay in a high frequency electromagnetic radiation generation device to be less than 500 ns, 
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the nonlinear transmission line comprises a nonlinear transmission line selected from the group consisting of a gyromagnetic nonlinear transmission line, an LC ladder nonlinear transmission line, a lumped element nonlinear transmission line, a dielectric and/or capacitive lumped element nonlinear transmission line, a parallel plate segmented nonlinear transmission line, a magnetic lumped element nonlinear transmission line.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the nonlinear transmission line comprises a nonlinear transmission line selected from the group consisting of a gyromagnetic nonlinear transmission line, an LC ladder nonlinear transmission line, a lumped element nonlinear transmission line (¶ [0024] - ¶ [0025],  ¶ [0029] - ¶ [0033]), a dielectric and/or capacitive lumped element nonlinear transmission line, a parallel plate segmented nonlinear transmission line, a magnetic lumped element nonlinear transmission line.  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the high voltage input is coupled with a nanosecond pulser.  
However, London further discloses, in FIGs. 1, 2, 4, and 7:
wherein the high voltage input is coupled with a nanosecond pulser (¶ [0028]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 12 above, except for 

recirculating at least a portion of the second pulse through one or more circuit elements to produce one or more electromagnetic radiation pulses of the second plurality of electromagnetic radiation pulses.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
further comprising: 
recirculating at least a portion of the first pulse through one or more circuit elements (¶ [0029] - ¶ [0033]) to produce one or more electromagnetic radiation pulses of the first plurality of electromagnetic radiation pulses (¶ [0081] - ¶ [0083]); and 
recirculating at least a portion of the second pulse through one or more circuit elements (¶ [0029] - ¶ [0033]) to produce one or more electromagnetic radiation pulses of the second plurality of electromagnetic radiation pulses (¶ [0081] - ¶ [0083]).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the HIGH POWER PULSE GENERATOR, disclosed by London; by incorporating the NONLINEAR PULSE OSCILLATOR, disclosed by Ricketts; in order to provide to provide a self-adjusting gain as a function of an average voltage of the oscillator signal, to provide a pulse waveform having a desired target amplitude (Ricketts; Abstract).
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for wherein the one or more circuit elements comprises a circuit element selected from the list consisting of a diode, a filter, a delay line, and a nonlinear transmission line.  
Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the one or more circuit elements comprises a circuit element selected from the list consisting of a diode (34), a filter (50), a delay line (58A, 58B), and a nonlinear transmission line (30A;  ¶ [0029] - ¶ [0033]).  
As to Claim 17:
London discloses, in FIGs. 1, 2, 4, and 7:
a method comprising: 
pulsing a high voltage pulser (122) to produce a first initial pulse that has a voltage greater than 5 kV, a pulse width less than 100 ns, and with a first energy (102;  ¶ [0027]);  
radiating a first electromagnetic radiation pulse from a portion of the first initial pulse at a frequency greater than 100 MHz (120, 770;  ¶ [0027],  ¶ [0034]); . . . 
. . . pulsing a high voltage pulser (further instance of 122;  it has been held that mere duplication of the essential working part of a device involves only routine skill in the art) to produce a second initial pulse (120, 770;  ¶ [0027],  ¶ [0034]) that has a voltage greater than 5 kV, a pulse width less than 100 ns, and with a second energy, the second energy less than the first energy (120, 770;  ¶ [0027],  ¶ [0034]); 
. . . radiating a second electromagnetic radiation pulse from a portion of the combined second pulse at a frequency greater than 100 MHz (further instance of 120, 770;  ¶ [0027],  ¶ [0034]).  
However, London is not used to disclose:
 . . . recirculating a portion of the first initial pulse; . . . 
 . . . combining the second initial pulse with the recirculated portion of the first initial pulse to create a combined second pulse; and . . . 
Ricketts discloses, in FIGs. 2, 4, 7, and 9:
. . . recirculating a portion of the first initial pulse (¶ [0029] - ¶ [0033]); . . . 

Before the effective filing date of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the HIGH POWER PULSE GENERATOR, disclosed by London; by incorporating the NONLINEAR PULSE OSCILLATOR, disclosed by Ricketts; in order to provide to provide a self-adjusting gain as a function of an average voltage of the oscillator signal, to provide a pulse waveform having a desired target amplitude (Ricketts; Abstract).
As to Claim 18:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
recirculating a portion of the combined second pulse; 
pulsing a high voltage pulser to produce a third initial pulse that has a voltage greater than 5 kV, a pulse width less than 100 ns, and with a third energy, the third energy less than the first energy; 
combining the third initial pulse with the recirculated portion of the combined second pulse to create a combined third pulse; and 
radiating a third electromagnetic radiation pulse from a portion of the combined third pulse at a frequency greater than 100 MHz.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
further comprising: 
recirculating a portion of the combined second pulse (further instance of ¶ [0029] - ¶ [0033]); 
pulsing a high voltage pulser (122) to produce a third initial pulse that has a voltage greater than 5 kV, a pulse width less than 100 ns, and with a third energy (¶ [0027]), the third energy less than the first energy (¶ [0027]); 
combining the third initial pulse with the recirculated portion of the combined second pulse to create a combined third pulse (further instance of 104;  ¶ [0081] - ¶ [0083]); and 

As to Claim 19:
All of the claim limitations have been discussed with respect to claim 17 above, except for 
wherein the first initial pulse is propagated through a nonlinear transmission line, 
wherein the second initial pulse is propagated through the nonlinear transmission line, and 
wherein the recirculated portion of the first pulse is propagated through the nonlinear transmission line.  
However, London further discloses, in FIGs. 1, 2, 4, and 7:
wherein the first initial pulse is propagated through a nonlinear transmission line (¶ [0027],  ¶ [0034]), 
wherein the second initial pulse is propagated through the nonlinear transmission line (¶ [0027],  ¶ [0034]), and 
wherein the recirculated portion of the first pulse is propagated through the nonlinear transmission line (¶ [0027],  ¶ [0034]).  
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 17 above, except for wherein the portion of the first initial pulse is recirculated through a transmission line that introduces a delay in the portion of the first initial pulse.  
However, Ricketts further discloses, in FIGs. 2, 4, 7, and 9:
wherein the portion of the first initial pulse is recirculated through a transmission line that introduces a delay in the portion of the first initial pulse (¶ [0029] - ¶ [0033],  ¶ [0081] - ¶ [0083]).  
Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849